Citation Nr: 0920504	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from January 1954 to 
November 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued in February 2007 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he was treated for a back injury 
during his military service and has continued to experience 
back pain since his discharge.  He claims that his current 
low back disorder, diagnosed as degenerative arthritis of the 
lumbar spine, is related to his in-service treatment for a 
back injury and, therefore, service connection is warranted.

The Board first finds that a remand is necessary in order to 
obtain outstanding VA treatment records.  In this regard, the 
Veteran indicated that he had received treatment for his back 
at the VA Medical Center (VAMC) in Montgomery, Alabama, 
approximately a year after he was discharged.  In March 2008, 
the RO requested records from such facility from 1955 to the 
present time.  That same month, the Montgomery VAMC indicated 
that the Veteran's records were not retrievable by name or 
file number and requested that his social security number be 
provided.  The Board notes that the VAMC was provided with 
such information.  Even so, the Board finds that a remand is 
necessary in order to again request treatment records from 
the Montgomery VAMC until such facility indicates that there 
are no records available for the Veteran, it is reasonably 
certain that the records do not exist, or that further 
efforts to obtain the records would be futile.  Additionally, 
the Veteran reports current treatment at the VAMC in 
Pensacola, Florida.  No effort has been made to obtain these 
records. 

VA has a duty to request all available and relevant records 
from federal agencies, including VA medical records.  See 38 
C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  It is 
thus necessary that the outstanding VA records described 
above be obtained for consideration in connection with the 
Veteran's appeal.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.157(b)(1), 3.400(o)(2).

The Board also finds that a remand is necessary in order to 
afford the Veteran an adequate VA examination so as to 
determine the nature and etiology of his current back 
disorder.  The Board notes that the Veteran was provided with 
a VA examination in January 2007; however, no opinion 
regarding the etiology of his back disorder was offered by 
the examiner.  In this regard, such examination report 
reflects a diagnosis of degenerative arthritis of the lumbar 
spine and a note of the Veteran's in-service treatment for a 
low back injury; however, regarding a possible nexus, the 
examiner stated that he "can resolve this issue without 
resorting to mere speculation."  The RO interpreted this as 
a misprint and found that the examiner could not offer a 
nexus opinion without resort to speculation.  (Emphasis 
added).  Regardless, no nexus opinion was offered and the 
examiner did not offer a rationale as to why he could not 
provide an opinion.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, 
as the January 2007 VA examiner did not offer data in support 
of his conclusion or a reasoned medical explanation 
connecting the two, the Board finds such examination to be 
inadequate.  Therefore, a remand is necessary in order to 
afford the Veteran an adequate VA examination so as to 
determine the nature and etiology of his current back 
disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Any treatment records from the 
Montgomery and Pensacola VAMCs should be 
obtained and associated with the claims 
file.  The requests should continue either 
until the records are obtained or it is 
reasonably certain that the records do not 
exist or that further efforts to obtain 
the records would be futile.  All efforts 
to obtain these records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

2.  After completing the above, the 
Veteran should be afforded an appropriate 
VA examination in order to determine the 
nature and etiology of his current back 
disorder.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  The examiner should 
identify each currently diagnosed disorder 
as relevant to the Veteran's back.  
Thereafter, the examiner should offer an 
opinion as to whether is it likely, 
unlikely, or at least as likely as not 
that such back disorder is related to his 
active service, to include any treatment 
he sought for a back injury.  All opinions 
expressed should be accompanied by 
supporting rationale.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



